 Case 4:20-cv-00165-ALM Document 19 Filed 05/26/20 Page 1 of 2 PageID #: 476



                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

MARK HAMMERVOLD,                                  §
    Plaintiff,                                    §
                                                  §
v.                                                §
                                                  §
DIAMONDS DIRECT USA OF DALLAS,                    §              Case No. 4:20-cv-165
LLC,  DAVID      BLANK,    DIAMOND                §
CONSORTIUM,      INC.   D/B/A  THE                §
DIAMOND DOCTOR, AND JEWELERS                      §
MUTUAL INSURANCE COMPANY,                         §
     Defendants.                                  §


            DEFENDANT JEWELERS MUTUAL INSURANCE COMPANY’S
                   CORPORATE DISCLOSURE STATEMENT

       Defendant Jewelers Mutual Insurance Company (“Jewelers Mutual”) files its Corporate

Disclosure Statement, pursuant to Fed. R. Civ. P. 7.1, identifying its parent corporations and listing

any publicly held company that owns 10% or more of Defendant’s stock.

         Jewelers Mutual is not a publicly held corporation. Jewelers Mutual Holding Company

is the parent corporation for Jewelers Mutual.

                                               Respectfully submitted,

                                               THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                               By: /s/ Shawn W. Phelan
                                                   Shawn W. Phelan
                                                   sphelan@thompsoncoe.com
                                                   State Bar No. 00784758
                                                   Thomas M. Horan II
                                                   State Bar No. 24063938
                                                   thoran@thompsoncoe.com
                                                   700 N. Pearl Street, 25th Floor
                                                   Dallas, Texas 75201
                                                   Telephone: (214) 871-8200
                                                   Facsimile: (214) 871-8209

                                               COUNSEL FOR JEWELERS                       MUTUAL
                                               INSURANCE COMPANY
JEWELERS MUTUAL INSURANCE CO.’S CORPORATE DISCLOSURE STATEMENT -- PAGE 1
 Case 4:20-cv-00165-ALM Document 19 Filed 05/26/20 Page 2 of 2 PageID #: 477



                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 26th day of May, 2020, I will electronically file the foregoing
document with the Clerk of Court using the CM/ECF system, which will then send a notification
to such users that are registered as e-filers with that system.


                                              /s/ Shawn W. Phelan
                                              Shawn W. Phelan
                                              Thomas M. Horan II




JEWELERS MUTUAL INSURANCE CO.’S CORPORATE DISCLOSURE STATEMENT -- PAGE 2
